Citation Nr: 0113109	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  94-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine (neck).  

2.  Entitlement to service connection for a disability of the 
thoracic spine (mid-back).  

3.  Entitlement to service connection for a disability of the 
lumbar spine (low back).  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for internal 
derangement of the right temporomandibular joint (TMJ).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from April 1979 to November 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating determinations by the San Diego and Los 
Angeles Regional Offices (ROs) of the Department of Veterans 
Affairs (VA).  The case was last at the Board in October 
1997, when it was remanded for further, specified development 
of the evidence, which has been accomplished.  

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The claims seeking service connection for the 
various disabilities listed on the cover page of this 
decision were found to be well grounded by the Board in its 
October 1997 decision and then fully developed by the RO, as 
contemplated by VCAA.  Thus, VCAA does not require another 
remand of this appeal at this time, nor would such a remand 
serve any useful purpose in relation to these claims, which 
have been continuously open since initially filed in 
September 1992.  


FINDINGS OF FACT

1.  The weight of the evidence indicates that the appellant's 
current spinal problem did not originate in service.  

2.  There is no competent medical evidence that the veteran 
has current left ankle pathology.  

3.  The weight of the evidence reveals that his current TMJ 
disability is of post-service origin.  


CONCLUSION OF LAW

Disabilities of the cervical, thoracic or lumbar spines, a 
left ankle disability, or right TMJ disability were not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000).  In 
addition, arthritis and certain other listed chronic diseases 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is fundamental that service connection is only appropriate 
for a chronic disability.  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

In this case, the appellant has contended that he incurred 
chronic spinal disabilities following a truck accident in 
April 1983 while he was on active duty.  He also contends 
that a chronic left ankle disability was incurred following a 
sprain or twisting injury in either 1983 or 1984 (he has not 
been consistent on this point, e.g., appellant's initial 
claim for disability compensation benefits on VA Form 21-526, 
dated in September 1992; compare that with the medical 
history reflected by the report of VA medical examination of 
the appellant in December 1992).  Finally, he contends that 
the surgical extraction of his wisdom teeth in service 
resulted in a right TMJ disability.  

The service medical records reflect no relevant complaint or 
clinical finding on the enlistment medical examination of the 
appellant in February 1979, or on the recruit screening 
examination conducted in April 1979, immediately prior to his 
entry on active duty.  In November 1979, it was reported 
that, on examination, the neck was supple and without 
tenderness.  In September 1980, teeth # 1, 16, 17, and 32 
(i.e., the four wisdom teeth) were extracted; no subsequent 
complications were reported.  

The service medical records do not reflect any entry 
concerning a truck accident in April 1983, nor do they 
describe any medical treatment or clinical finding relating 
to spinal complaints at that time or at any other time during 
the appellant's active service, even though he has stated 
that his military duties as a medical corpsman required 
frequent heavy lifting (see, VA Form 9, dated in October 
1993; see also January 1994 transcript, p. 3).  In November 
1984 (i.e., long after the alleged truck accident and the 
accompanying spinal injuries), during an extended period of 
hospitalization for psychiatric evaluation, it was reported 
that physical examination of the appellant was within normal 
limits, with a normal neurological examination as well.  
Multiple x-ray studies of the cervical spine, dating from 
April 1985, were interpreted as disclosing a normal cervical 
spine.  

The report of the appellant's separation medical examination, 
dating from October 1985, indicates that he specifically 
denied having recurrent back pain at that time or at any time 
previously (which is consistent with the earlier service 
medical records), and the clinical evaluation of the entire 
spine, left ankle and right jaw was normal on that occasion.  
In summary, the contemporary medical records dating from 
service do not corroborate the appellant's contentions about 
suffering spinal injuries in a truck accident and do not even 
mention a left ankle or TMJ disability.  

The appellant has also testified, under oath, that he did not 
seek post-service medical treatments for his back until 1987, 
when he saw a chiropractor for complaints of pain throughout 
the entire spine after his car was struck from behind (see 
January 1994 transcript, p. 4).  The appellant has not 
adequately responded to RO attempts to identify and obtain 
these or any other private medical records relevant to his 
claims (see RO letters to appellant dated November 6, 1997, 
April 20, 1998, and July 24, 1998; see also appellant's 
response on VA Form 21-4138, dated October 5, 1998).  

A VA outpatient entry in July 1991 reflects the following 
medical history, given by the appellant at that time: (1) 
August 1983, truck accident in service when truck hit a pole; 
(2) July 1987, motor vehicle accident, started seeing a 
chiropractor; (3) October 1987, work-related accident; (4) 
November 1988, another motor vehicle accident; (5) November 
1988, pushed into a table at a bar, injured back; and (6) May 
1989, right temporal head injury with unconsciousness when he 
fell into a two-foot stack of bricks during a fight.  

On VA medical examination in December 1992, the appellant 
reported that he had some left ankle pain since a twisting 
injury in 1983; that he had cervical, thoracic and lumbar 
back pain ever since a truck in which he was riding hit a 
pole in 1983; and that he had persistent pain in the TMJ area 
since his wisdom teeth were extracted in service.  He also 
indicated to the examiner that spinal x-ray studies in the 
past had shown cervical, thoracic and lumbar sprain, which is 
medically impossible since muscular disabilities such as a 
sprain do not show up on x-rays, only bony structures.  The 
appellant did not specifically tell the examiner of his 
several post-service back and neck injuries in 1987-89, but 
it was noted that "[f]or the last three months he has been 
on disability secondary to a back injury."  

Physical examination of the appellant in December 1992 
disclosed no significant findings: examination of the neck 
was normal, and there was normal flexion and extension in all 
joints, without swelling or tenderness.  Nevertheless, 
apparently based solely on the medical history provided by 
the appellant, this examiner reported diagnoses including 
chronic left ankle pain since being twisted in 1983; chronic 
cervical, thoracic and lumbar strain "which he was told they 
were sprained after a truck accident in 1983"; and TMJ-type 
symptoms "ever since he had his four wisdom teeth taken 
out."  As explained in the Board's October 1997 remand, such 
diagnoses and medical opinions, based solely on the 
appellant's verbal (and incomplete) account of his medical 
history, lack credibility and probative value.  

Similarly, the examiner on a VA examination of the 
appellant's joints at that time found a normal range of 
motion in the cervical spine and both ankles, but 
nevertheless reported a history of neck and ankle sprain.  A 
VA spinal examination of the appellant at that time revealed 
an essentially normal range of lumbar spine motion with 
normal neurological examination.  The diagnosis was recurrent 
thoracic lumbar spine pain with normal neurological 
examination.  A VA neurological examiner in December 1992 was 
mostly concerned with the appellant's complaints of headaches 
following a 1989 head injury in a fight, but it was opined, 
again based solely on the appellant's verbal account of his 
medical history, that he seemed to have chronic cervical, 
thoracic and lumbar sprain related to service, with no 
radicular-type complaints until after a post-service motor 
vehicle accident in 1987 and with no current evidence of 
radiculopathy.  X-ray studies at this time disclosed an 
essentially normal cervical spine and left ankle; except for 
small Schmorl's nodes in the midthoracic spine and at L1 and 
L5, the thoracic and lumbar spinal films were also normal.  

In January 1993, the appellant was accorded a VA dental 
examination, which confirmed that teeth #1, 16 and 32 were 
missing, while a retained root tip at #17 was present.  
Bilateral tomographs disclosed a normal left TMJ, but there 
was internal derangement of the right TMJ with possible 
degenerative changes.  The effect on everyday activity was 
said to be minimal.  

VA magnetic resonance imaging (MRI) of the cervical spine in 
January 1993 was normal.  VA MRI of the lumbar spine in May 
1993 (more than seven years after service) disclosed 
degenerative joint disease (arthritis) at L2-3 with disc 
space narrowing, but no stenosis.  

A VA Discharge Summary (VA Form 10-9034-4) dating from March 
1994 noted that the appellant was unemployed and that he 
claimed to be on permanent disability at that time from his 
occupation as a safety engineer (an occupation not reflected 
by his employment history as reported on VA Form 21-8940 in 
August 1994, when he indicated that he had last been employed 
in a copier shop in March 1991, from which he was fired for 
excessive tardiness and unacceptable performance).  He was 
admitted to a VA facility for an inpatient multi-disciplinary 
approach for behavioral modification of chronic pain 
syndrome.  On admission, he had multiple complaints, 
including chronic low back and neck pain since a motor 
vehicle accident in 1983 and TMJ pain since 1980.  His 
progress over 31/2 weeks was satisfactory, and he was 
discharged for follow-up with his physician at home.  

VA outpatient treatment records dating from 1991 to 1996 
reflect ongoing treatment for complaints of chronic back pain 
and headaches following multiple motor vehicle accidents and 
a fall in 1989 in which the appellant struck his head on some 
bricks in a fight (see, e.g., VA outpatient reports dated 
June 7 and September 13, 1993; and Intake Summary from Mental 
Health Clinic, dated April 12, 1993).  No more precise 
etiology for the appellant's complaints is reflected by these 
VA medical records.  

In December 1998, the appellant was accorded a dental 
examination for official purposes by a fee-basis Diplomate of 
the American Academy of Orofacial Pain.  The appellant 
complained of right jaw pain, dating back to "1983" when 
his wisdom teeth were removed in service.  He indicated to 
the examiner that the lower right third molar required 
sectioning in order for it to be extracted (a fact not 
reflected by relevant service medical records); he also 
indicated that he believed he had been told in the past that 
there was something wrong with the bone in the right TMJ.  
The examiner also elicited from the appellant a report that 
he had sustained a severe injury to the right temporal 
portion of the head in 1989 when he fell hard against the 
edge of a brick while involved in an altercation with a 
neighbor.  The appellant recalled that the resulting injury 
caused a brief period of unconsciousness, as well as heavy 
bleeding from the area of the right anterior temporalis; that 
he was somewhat incoherent for the first 24 hours after the 
injury; and that for several weeks afterwards he suffered 
severe headaches and a speech disturbance.  

Dental examination of the appellant at this time revealed 
normal mandibular motion without evidence of mandibular 
displacement or malformation.  Palpation of the extraoral 
structures was negative for any temporomandibular disorder or 
myofascial pain condition except for a sharp pain over the 
right anterior temporalis, which showed a 3cm linear 
depression in the temporal muscle structure.  Palpation over 
this area disclosed the presence of significant scar tissue.  
Auscultation of the TMJs did not reveal any joint sounds, and 
it was explained to the appellant that the noise in the right 
TMJ, of which he complained, was well within normal for this 
particular joint.  There was also tenderness over the right 
anterior temporal artery as it passed by the ramus of the 
mandible.  The appellant commented that this was a concern of 
his which he believed was part of his TMJ complaint.  The 
examiner explained to him that he was merely palpating a 
prominent artery and that continued palpation over the area 
would produce a pain complaint.  

After reviewing all of the medical and historical records 
contained in the claims file, the dental examiner diagnosed 
the residuals of head trauma with scarring and deformity of 
the right anterior temporalis musculature.  It was his 
opinion that it was less than likely that the appellant's TMJ 
condition originated in service; rather, the most likely 
origin for the complaints was the severe head injury in 1989 
which occurred well after service.  

The Board accepts this medical opinion as determinative in 
one of the present claims.  Since it is based on a thorough 
and complete review of the extensive medical and historical 
material contained in the claims file, as well as on 
examination and interview of the appellant, it represents the 
most credible and probative medical evidence of record 
concerning the etiology of the appellant's right TMJ 
condition.  The appellant's own theories and beliefs 
concerning the origin of his right TMJ condition, or the 
previous, uninformed medical opinions based only on the 
appellant's own verbal accounts of his medical history, do 
not attain even close to the same level of credibility and 
probative value.  Thus, the preponderance of the evidence is 
overwhelmingly against the claim seeking service connection 
for a right TMJ disability.  

The appellant was also accorded an official fee-basis medical 
examination in December 1998.  This examiner reported that 
the appellant had no left ankle complaints at that time, and 
physical examination and radiographic findings relating to 
the left ankle were all normal.  This examiner reported no 
diagnosis pertaining to the left ankle.  Unfortunately, only 
the reports of the December 1992 VA examinations of the 
appellant, some x-ray reports and hand-written report dated 
in August 1991 and March 1993 were available to this examiner 
for his review.  Thus, the reported diagnosis of chronic 
symptomatic sprain of the cervical, thoracic and lumbar spine 
"mild, service-connected" is subject to the same objections 
as those reported in December 1992 - it is essentially based 
on the appellant's own incomplete account of his medical 
history and therefore lacks credibility.  

Recognizing the credibility problems with portions of the 
aforementioned examination and opinion, in November 1999 the 
RO sent "the whole stack of medical records [presumably the 
claims file]...including remand instructions" to another 
medical examiner, a Diplomate of the American Board of 
Orthopaedic Surgery, for review and a medical opinion as to 
the origin of the appellant's spinal and left ankle problems.  
The examiner noted that the reported diagnoses and medical 
opinions reflected by the prior (December 1998) medical 
examination of the appellant had been based primarily on the 
history provided by the appellant.  With respect to the 
Schmorl's nodes documented in previous x-ray studies, the 
examiner reported that, as Schmorl's nodes are not post-
traumatic in origin, they could not be related to any 
previous injury, including the back injury alleged to have 
occurred in service.  Furthermore, since no left ankle 
abnormality had been found previously, the examiner 
determined that no question was presented as to the possible 
origin of any such disability.  

Recognizing the lack of documentation of a back injury in 
service, but nevertheless giving the appellant the benefit of 
the doubt that the incident occurred as he described, the 
medical expert concluded, based on a review of the relevant 
medical records together with the finding of a minimal sprain 
in the spine reported on the latest (December 1998) 
examination, that the current spinal problem of the appellant 
was not related to the April 1983 truck incident, but that 
the current spinal problem was more likely than not related 
to the post-service injuries which the appellant suffered in 
1987, 1988 and 1989.  

In view of the lack of competent medical evidence of any 
current left ankle pathology, the Board has concluded that 
this claim must be denied.  As for the claims seeking service 
connection for spinal disabilities, these will also be denied 
based on the medical opinion reported by the medical expert 
in November 1999.  For the same reasons discussed above, this 
medical opinion is by far the most credible and probative 
medical evidence concerning the origin of the appellant's 
spinal disability.  Since arthritis or Schmorl's nodes are 
not shown by competent clinical evidence to have been present 
in service or for several years afterwards, and the most 
credible medical evidence of record indicates that the 
appellant's current spinal problem is of post-service origin, 
a factual or legal basis for granting these claims has not 
been presented.  There is no competent medical evidence of 
record to support the appellant's contention (see, e.g., 
January 1994 transcript, p. 4) that he incurred a chronic 
spinal disability in service as a result of the alleged truck 
accident in 1983 which was later aggravated by the 1987 and 
other post-service incidents of trauma to the spine.  


ORDER


As to all issues, the appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

